Exhibit 10.4

UNCONDITIONAL GUARANTY

This continuing Unconditional Guaranty (“Guaranty”) is entered into as of August
7, 2019, by AKEBIA THERAPEUTICS, INC. (“Guarantor”), in favor of Silicon Valley
Bank (“Bank”).

Recitals

A.Bank and KERYX BIOPHARMACEUTICALS, INC., a Delaware corporation (“Borrower”),
have entered into that certain Loan and Security Agreement dated as of July 18,
2018 (as amended, restated, or otherwise modified from time to time, the “Loan
Agreement”) pursuant to which Bank has agreed to make certain advances of money
and to extend certain financial accommodations to Borrower (collectively, the
“Loans”), subject to the terms and conditions set forth therein.  Capitalized
terms used but not otherwise defined herein shall have the meanings given them
in the Loan Agreement.

B.In consideration of the agreement of Bank to make the Loans to Borrower under
the Loan Agreement, Guarantor is willing to guaranty the full payment and
performance by Borrower of all of its obligations thereunder and under the other
Loan Documents, all as further set forth herein.

C.Guarantor is the sole shareholder of Borrower and will obtain substantial
direct and indirect benefit from the Loans made by Bank to Borrower under the
Loan Agreement.

Now, Therefore, to induce Bank to enter into the Loan Agreement, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, Guarantor hereby represents,
warrants, covenants and agrees as follows:  

Section 1.Guaranty.

1.1Unconditional Guaranty of Payment.  In consideration of the foregoing,
Guarantor hereby irrevocably, absolutely and unconditionally guarantees to Bank
the prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of all Obligations.  Guarantor agrees
that it shall execute such other documents or agreements and take such action as
Bank shall reasonably request to effect the purposes of this Guaranty.

1.2Separate Obligations.  These obligations are independent of Borrower’s
obligations and separate actions may be brought against Guarantor (whether
action is brought against Borrower or whether Borrower is joined in the action).

Section 2.Representations and Warranties.

Guarantor hereby represents and warrants that:

(a)Guarantor (i) is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware; (ii) is duly qualified to do
business and is in good standing in every jurisdiction where the nature of its
business requires it to be so qualified (except where the failure to so qualify
would not have a material adverse effect on Guarantor’s condition, financial or
otherwise, or on Guarantor’s ability to pay or perform the obligations
hereunder); and (iii) has all requisite power and authority to execute and
deliver this Guaranty and each Loan Document executed and delivered by Guarantor
pursuant to the Loan Agreement or this Guaranty and to perform its obligations
thereunder and hereunder.

(b)The execution, delivery and performance by Guarantor of this Guaranty (i) are
within Guarantor’s powers and have been duly authorized by all necessary action;
(ii) do not contravene Guarantor’s charter documents or any law or any
contractual restriction binding on or affecting Guarantor or by which
Guarantor’s property may be affected; (iii) do not require any authorization or
approval or other action by, or any notice to or filing with, any governmental
authority or any other Person under any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which Guarantor is a party or by which
Guarantor or

 

--------------------------------------------------------------------------------

 

 

any of its property is bound, except such as have been obtained or made; and
(iv) do not result in the imposition or creation of any Lien upon any property
of Guarantor, other than the Lien created pursuant to that certain Security
Agreement by and between Bank and Guarantor of even date herewith.  

(c)This Guaranty is a valid and binding obligation of Guarantor, enforceable
against Guarantor in accordance with its terms, except as the enforceability
thereof may be subject to or limited by bankruptcy, insolvency, reorganization,
arrangement, moratorium or other similar laws relating to or affecting the
rights of creditors generally.  

(d)The incurrence of Guarantor’s obligations under this Guaranty will not cause
Guarantor to (i) become insolvent; (ii) be left with unreasonably small capital
for any business or transaction in which Guarantor is presently engaged or plans
to be engaged; or (iii) be unable to pay its debts as such debts mature.  

Section 3.General Waivers.  Guarantor waives:

(a)Any right to require Bank to (i) proceed against Borrower or any other
person; (ii) proceed against or exhaust any security or (iii) pursue any other
remedy.  Bank may exercise or not exercise any right or remedy it has against
Borrower or any security it holds (including the right to foreclose by judicial
or nonjudicial sale) without affecting Guarantor’s liability hereunder.  

(b)Any defenses from disability or other defense of Borrower or from the
cessation of Borrower’s liabilities.

(c)Any setoff, defense or counterclaim against Bank.

(d)Any defense from the absence, impairment or loss of any right of
reimbursement or subrogation or any other rights against Borrower.  Until
Borrower’s obligations to Bank have been paid and the Borrower’s financing
arrangements have been terminated, Guarantor has no right of subrogation or
reimbursement or other rights against Borrower.

(e)Any right to enforce any remedy that Bank has against Borrower.

(f)Any rights to participate in any security held by Bank.

(g)Any demands for performance, notices of nonperformance or of new or
additional indebtedness incurred by Borrower to Bank.  Guarantor is responsible
for being and keeping itself informed of Borrower’s financial condition.

(h)The benefit of any act or omission by Bank which directly or indirectly
results in or aids the discharge of Borrower from any of the Obligations by
operation of law or otherwise.

Section 4.Real Property Security Waiver.  Guarantor acknowledges that, to the
extent Guarantor has or may have rights of subrogation or reimbursement against
Borrower for claims arising out of this Guaranty, those rights may be impaired
or destroyed if Bank elects to proceed against any real property security of
Borrower by non-judicial foreclosure.  That impairment or destruction could,
under certain judicial cases and based on equitable principles of estoppel, give
rise to a defense by Guarantor against its obligations under this
Guaranty.  Guarantor waives that defense and any others arising from Bank’s
election to pursue non-judicial foreclosure.  Guarantor waives the benefits, if
any, of any statutory or common law rule that may permit a subordinating
creditor to assert any defenses of a surety or guarantor, or that may give the
subordinating creditor the right to require a senior creditor to marshal assets,
and Guarantor agrees that it shall not assert any such defenses or rights.

Section 5.Reinstatement.  Notwithstanding any provision of the Loan Agreement to
the contrary, the liability of Guarantor hereunder shall be reinstated and
revived and the rights of Bank shall continue if and to the extent that for any
reason any payment by or on behalf of Guarantor or Borrower is rescinded or must
be otherwise

2

ny-1496899



--------------------------------------------------------------------------------

 

 

restored by Bank, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, all as though such amount had not been paid.  The
determination as to whether any such payment must be rescinded or restored shall
be made by Bank in its sole discretion; provided, however, that if Bank chooses
to contest any such matter at the request of Guarantor, Guarantor agrees to
indemnify and hold harmless Bank from all costs and expenses (including, without
limitation, reasonable attorneys’ fees) of such litigation.  To the extent any
payment is rescinded or restored, Guarantor’s obligations hereunder shall be
revived in full force and effect without reduction or discharge for that
payment.

Section 6.No Waiver; Amendments.  No failure on the part of Bank to exercise, no
delay in exercising and no course of dealing with respect to, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right.  The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.  This Guaranty may not be
amended or modified except by written agreement between Guarantor and Bank, and
no consent or waiver hereunder shall be valid unless in writing and signed by
Bank.  

Section 7.Compromise and Settlement.  No compromise, settlement, release,
renewal, extension, indulgence, change in, waiver or modification of any of the
Obligations or the release or discharge of Borrower from the performance of any
of the Obligations shall release or discharge Guarantor from this Guaranty or
the performance of the obligations hereunder.  

Section 8.Notice.  Any notice or other communication herein required or
permitted to be given shall be in writing and may be delivered in person or sent
by email transmission, overnight courier, or by United States mail, registered
or certified, return receipt requested, postage prepaid and addressed as
follows:

 

If to Guarantor:

 

AKEBIA THERAPEUTICS, INC.

 

 

245 First Street, Suite 1400

 

 

Cambridge, Massachusetts 02142

 

 

Attention: Jason Amello, CFO

 

 

Email:

 

 

 

If to Bank:

 

SILICON VALLEY BANK

 

 

275 Grove Street

 

 

Suite 2-200

 

 

Newton, Massachusetts 02466

 

 

Attn: Mr. Clark Hayes

 

 

Email:

 

 

 

with copies to:

 

MORRISON & FOERSTER LLP

 

 

200 Clarendon Street, 20th Floor

 

 

Boston, Massachusetts 02114

 

 

Attention: David A. Ephraim, Esquire

 

 

Telephone No.: 617-648-4730

 

 

Email: dephraim@mofo.com

 

or at such other address as may be substituted by notice given as herein
provided.  Every notice, demand, request, consent, approval, declaration or
other communication hereunder shall be deemed to have been duly given or served
on the date on which personally delivered or sent by email transmission or three
(3) Business Days after the same shall have been deposited in the United States
mail.  If sent by overnight courier service, the date of delivery shall be
deemed to be the next Business Day after deposited with such service.  

Section 9.Entire Agreement.  This Guaranty constitutes and contains the entire
agreement of the parties and supersedes any and all prior and contemporaneous
agreements, negotiations, correspondence, understandings and communications
between Guarantor and Bank, whether written or oral, respecting the subject
matter hereof.  

3

ny-1496899



--------------------------------------------------------------------------------

 

 

Section 10.Severability.  If any provision of this Guaranty is held to be
unenforceable under applicable law for any reason, it shall be adjusted, if
possible, rather than voided in order to achieve the intent of Guarantor and
Bank to the extent possible.  In any event, all other provisions of this
Guaranty shall be deemed valid and enforceable to the full extent possible under
applicable law.  

Section 11.Subordination of Indebtedness.  Any indebtedness or other obligation
of Borrower now or hereafter held by or owing to Guarantor is hereby
subordinated in time and right of payment to all obligations of Borrower to
Bank, except as such indebtedness or other obligation is expressly permitted to
be paid under the Loan Agreement; and such indebtedness of Borrower to Guarantor
is assigned to Bank as security for this Guaranty, and if Bank so requests shall
be collected, enforced and received by Guarantor in trust for Bank and to be
paid over to Bank on account of the Obligations of Borrower to Bank, but without
reducing or affecting in any manner the liability of Guarantor under the other
provisions of this Guaranty.  Any notes now or hereafter evidencing such
indebtedness of Borrower to Guarantor shall be marked with a legend that the
same are subject to this Guaranty.

Section 12.Payment of Expenses.  Guarantor shall pay, promptly on demand, all
Expenses incurred by Bank in defending and/or enforcing this Guaranty.  For
purposes hereof, “Expenses” shall mean costs and expenses (including reasonable
and documented fees and disbursements of any law firm or other external counsel)
for defending and/or enforcing this Guaranty (including those incurred in
connection with appeals or proceedings by or against any Guarantor under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief).

Section 13.Assignment; Governing Law.  This Guaranty shall be binding upon and
inure to the benefit of Guarantor and Bank and their respective successors and
assigns, except that Guarantor shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of Bank,
which may be granted or withheld in Bank’s sole discretion.  Any such purported
assignment by Guarantor without Bank’s written consent shall be void.  This
Guaranty shall be governed by, and construed in accordance with, the laws of the
Commonwealth of Massachusetts without regard to principles thereof regarding
conflict of laws.

Section 14.PERSONAL Jurisdiction.  GUARANTOR HEREBY IRREVOCABLY AGREES THAT ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY OF THE
AGREEMENTS, DOCUMENTS OR INSTRUMENTS DELIVERED IN CONNECTION HEREWITH MAY BE
BROUGHT IN THE STATE AND FEDERAL COURTS LOCATED IN THE COMMONWEALTH OF
MASSACHUSETTS AS BANK MAY ELECT (PROVIDED THAT GUARANTOR ACKNOWLEDGES THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE
COMMONWEALTH OF MASSACHUSETTS), AND, BY EXECUTION AND DELIVERY HEREOF, GUARANTOR
ACCEPTS AND CONSENTS TO, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE
AFORESAID COURTS AND AGREES THAT SUCH JURISDICTION SHALL BE EXCLUSIVE, UNLESS
WAIVED BY BANK IN WRITING, WITH RESPECT TO ANY ACTION OR PROCEEDING BROUGHT BY
GUARANTOR AGAINST BANK.  NOTHING HEREIN SHALL LIMIT THE RIGHT OF BANK TO BRING
PROCEEDINGS AGAINST GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION, GUARANTOR
HEREBY WAIVES, TO THE FULL EXTENT PERMITTED BY LAW, ANY RIGHT TO STAY OR TO
DISMISS ANY ACTION OR PROCEEDING BROUGHT BEFORE SAID COURTS ON THE BASIS OF
FORUM NON CONVENIENS.

Section 15.Waiver Of Jury Trial.  EACH OF BANK AND GUARANTOR HEREBY WAIVES, TO
THE FULL EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS GUARANTY.  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTY HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY AND ANY RELATED
INSTRUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS Section 15.

4

ny-1496899



--------------------------------------------------------------------------------

 

 

 

[remainder of page intentionally left blank]

 

5

ny-1496899



--------------------------------------------------------------------------------

 

 

GUARANTOR

AKEBIA THERAPEUTICS, INC.

 

By: /s/ Jason A. Amello
Name: Jason A. Amello
Title: Senior Vice President, Chief Financial Officer and Treasurer

 

[Signature Page to Unconditional Guaranty]

ny-1496899

